Citation Nr: 9926892	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  96-08 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for the 
service-connected bilateral varicose veins prior to January 
12, 1998.

2.  Entitlement to an increased rating for varicose veins of 
the right lower extremity, postoperative stripping, currently 
rated 20 percent disabling, from January 12, 1998.

3.  Entitlement to an increased rating for varicose veins of 
the left lower extremity, postoperative stripping, currently 
rated 20 percent disabling, from January 12, 1998.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel

INTRODUCTION

The appellant had active service from October 1968 to March 
1977.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as the result of rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  A rating decision in October 
1995 denied entitlement to an increase in the 30 percent 
rating assigned for bilateral varicose veins.  A rating 
decision in July 1998 assigned a 20 percent rating for 
varicose veins of the left lower extremity and a 20 percent 
rating for varicose veins of the right lower extremity from 
January 12, 1998.  With the inclusion of the bilateral 
factor, the combined rating for the service-connected 
varicose veins was now 40 percent.

The veteran testified at a hearing at the RO in May 1999 
before the undersigned, who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A 
transcript of that hearing is in the claims folder.

The veteran appears to claim that the trauma to his left foot 
in June 1995 resulting in the partial amputation of his left 
great toe was attributable to his service-connected varicose 
veins disability.  (See VA Form 9 received March 1996.)  This 
issue has not been adjudicated by the RO, and it is referred 
for appropriate consideration.


FINDINGS OF FACT

1.  The veteran's claims are plausible, and sufficient 
evidence is of record for an equitable disposition of the 
veterans' appeal.

2.  Prior to January 12, 1998, the veteran's bilateral 
varicose veins disorder was manifested by minimal dilation of 
the greater saphenous vein of the left lower extremity, 
significant dilation of the greater saphenous in the right 
tibial area, with no evidence of marked distortion and 
sacculation, edema, or episodes of ulceration.

3.  The bilateral varicose veins disorder prior to January 
12, 1998, did not approximate a classification of more than 
moderately severe.

4.  From January 12, 1998, the varicose veins of the right 
lower extremity were manifested by subcutaneous tortuous 
veins of 0.5 centimeters in diameter or less, from the knee 
to the ankle, one palpable vein over the anterior patellar 
region , without evidence of persistent edema, stasis 
pigmentation, eczema, or ulceration.

5.  From January 12, 1998, the varicose veins of the left 
lower extremity were manifested by subcutaneous tortuous 
veins from the knee to the ankle without evidence of 
persistent edema, stasis pigmentation, eczema, or ulceration.

5.  There is no evidence that the veteran's varicose veins 
disability has ever presented an exceptional or unusual 
disability picture with marked interference with employment 
or frequent periods of hospitalization.


CONCLUSIONS OF LAW

1.  The claims for increased rating are well grounded, and 
the Department has complied with the duty to assist.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a disability rating in excess of 30 
percent for service-connected bilateral varicose veins prior 
to January 12, 1998, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.104, Diagnostic 
Code 7120 (1997).

3.  The criteria for a disability rating in excess of 20 
percent, from January 12, 1998, for service-connected 
varicose veins of the right lower extremity are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.104, Diagnostic Code 7120 (1998).

4.  The criteria for a disability rating in excess of 20 
percent, from January 12, 1998, for service-connected 
varicose veins of the left lower extremity are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.104, Diagnostic Code 7120 (1998).

5.  Referral for consideration of an extra-schedular rating 
for service-connected varicose veins is not warranted by the 
evidence in this case.  38 C.F.R. § 3.321(b)(1) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The service medical records disclose that the veteran 
underwent bilateral varicose veins stripping on September 23, 
1970.  On the third postoperative day, his dressings were 
changed and the wounds looked good.  His postoperative course 
was benign.  On a separation examination in June 1976, his 
vascular system was described as normal.  On examination in 
March 1977, the vascular system was normal, and no major 
physical defects were noted.

The veteran underwent a VA examination in October 1977.  He 
complained of both legs swelling and that he was only able to 
stand for a short period of time.  On a peripheral vascular 
examination, he claimed the varicose veins worsened after the 
surgery in service.  He appeared to have numerous deep 
superficial veins that were dilated.  On palpation in the 
popliteal area, two large varicose veins bulged.  The 
varicose veins were in both lower legs.  The bulge was about 
one centimeter each.  The length was about 1-2 inches.  There 
were four large bulging varicose veins located in the lateral 
aspect of the right calf and one on the left.  The 
Trendelenburg test was positive.  When he stood in position 
more than two minutes, severe dilation was noted.  There was 
no evidence of any dilated veins in the abdomen.  There was 
no evidence of any obstruction of any superior or inferior 
vena cava.  There was no evidence of pigmentation of skin and 
no evidence of ulceration.  There was some evidence of stasis 
noted on the lateral aspect of the leg.  There was no 
evidence of edema in the legs.  The diagnosis was bilateral 
varicose veins.  

A rating decision by the RO in December 1977 granted service 
connection for bilateral varicose veins, evaluated as 10 
percent disabling from March 31, 1977. 

VA outpatient records disclose that the veteran was seen in 
March 1978 for massive varicosities of both legs.  On 
examination, the consultant reported mildly symptomatic 
varicose veins.

In April 1987, Malcolm K. Apt, M.D.,  reported treating the 
veteran in February and March 1987 for recurrent varices, 
possibly associated with upper thigh collaterals.  In early 
March, Dr. Apt injected varices in the right tibial area.  
The veteran returned later in March with some inflammation 
and tenderness, but doing better.  

The veteran was examined by the VA in December 1989.    He 
complained of pains in the lower extremities.  He said he was 
unable to stand, stoop, walk, or run for any length of time.  
On examination, he had varicosities involving the thighs 
anteriorly and posteriorly as well as in the legs.  He had 
varicosities involving the legs both anteriorly and 
posteriorly and with some lateral.  In the right popliteal 
area, there were a few tortuous varicose veins which were not 
very large, and a few spider veins were noted.   The 
peripheral pulses were one plus to two plus of femoral, one 
to two plus for the popliteal, one plus for the posterior 
tibialis, and one plus at the dorsalis pedis.  The lower 
right extremity was slightly pale.  The left lower extremity 
was slightly cyanotic.  Photographs were taken and are of 
record. 

The veteran's rating for bilateral varicose veins was 
increased to 30 percent from April 19, 1989.

A VA outpatient record discloses that the veteran was seen in 
December 1994 with the complaint of increased aching of the 
legs.  He had not been treated there since 1989.  In March 
1995, he was seen again, and the doctor indicated that he 
might benefit from stripping.

Private medical records disclose that the veteran was treated 
in June and July 1995, following a lawn mower accident 
involving the left foot.  He sustained fractures of the 
great, second, and third toes when he reportedly pulled a 
lawn mower over his left foot.  He underwent amputation of 
the distal phalanx of the left great toe.

The veteran had a VA examination in August 1995.  He 
described a blue mass in the right lower extremity during 
service, which was an accumulation of veins.  These were 
surgically removed.  Since that time he had noticed dilation 
of the veins in his legs and he wore supportive hose to keep 
the veins compressed.  He noticed no significant swelling in 
the subcutaneous tissues of the legs themselves.  He was not 
aware of any history of ulceration of the legs.  He had noted 
in the last several years he had episodes where he lost 
consciousness.

On physical examination, there was a barely visible scar in 
the middle-third of the left thigh (above the knee), in the 
course of the greater saphenous.  There was no significant 
dilation  of the greater saphenous vein or its tributaries.  
There was also a transverse scar over the course of the 
greater saphenous vein approximately ten centimeters above 
the knee.  There was a scar overlying the tibial crest 
approximately six centimeters at the level of the tibial 
tubercle.  This scar was competent.  There was also a scar at 
the medial malleolus of the leg.  Minimal dilation of the 
intervening branches of the greater saphenous vein was noted.  
There was some dilation of the subcutaneous venules 
identified on the medial aspect of the leg below the knee.  
No palpable dilation of the greater saphenous system was 
noted.  There was no evidence of remote or recent ulceration 
or hyperpigmentation.  There was evidence of trauma to the 
left foot characterized by the absence of the distal phalanx 
of the great toe and also significant edema of the remaining 
toes of the foot.  This was described as secondary to the 
unrelated trauma.

Examination of the right lower extremity again revealed 
transverse incisions along the course of the greater 
saphenous system in the thigh.  The upper-most of these scars 
is in the middle-third of the thigh above the knee.  There 
was another .5 centimeter incision overlying the course of 
the greater saphenous approximately .8 centimeters above the 
knee.  There was another scar just below the level of the 
tibial tubercle overlying the shaft of the tibia itself.  
There was also a scar at the level of the medial malleolus.  
There was significant dilation of several branches of the 
greater saphenous vein overlying the tibia in the middle and 
upper thirds of the leg.  Significant dilation of the 
intravenule and immediately subcutaneous venule was also 
noted in the leg beginning just below the knee and extending 
to the level of the forefoot.  There was no evidence of 
remote or recent ulceration.  No hyperpigmentation was noted.  
No edema of the subcutaneous tissues was identified.  He had 
minimal dilation of the lesser saphenous system on palpation.  
No tortuosity or bulbus dilation was noted.  Excellent pulses 
were palpated in both dorsal pedal and posterior tibial 
arteries bilaterally.  The clinical impression was residuals 
of bilateral surgery for varicose veins characterized by 
history and physical findings described.    

The veteran received a VA examination in June 1998.  He 
stated that he was injured on the medial aspect of his right 
calf while in service when he was struck by a metal beam.  He 
had considerable swelling and apparently a blood clot formed 
at the time.  He stated that he underwent a ligation in 1970 
of the greater saphenous vein on the left side.  He said that 
a few days later he had the same procedure done on the right.  
He claimed that this did not give him much relief and in 1986 
he had a physician inject some veins in the right leg.  At 
this time his left leg gave minimal discomfort.  His right 
leg was responsible for his complaint at this time.  He had 
worn hose from his ankles to below the knees.  When he got up 
in the morning, his legs did not bother him.  During the day, 
when he was on his feet, he had some discomfort but it became 
more severe when he first lay down at night.  After a period 
of rest and elevation, the pain disappeared.  He stated that 
he had some intermittent swelling, which was worse on the 
right.  He denied a history of ulcerations.  He had no 
history of acute thrombophlebitis.

On examination, the veteran walked without difficulty.  
Measurements of the calves and thighs were equal.  There were 
small, well-healed surgical scars in the femoral triangle 
area of both legs and on either leg.  There were small 1-2 
centimeter healed surgical scars along the medial aspect of 
the legs.  His peripheral pulses were quite good.  There was 
no abnormality of range of motion of the knee or ankle.  He 
did not have any edema at this time.  There is no evidence of 
hyperpigmentation.  There was no evidence of ulceration, 
either acute or healed.  He had visible subcutaneous tortuous 
veins circumferentially about both legs from about the knee 
level to the tips of the toes.  None of these veins measured 
over 0.5 centimeters in diameter.  They were not palpable 
except for one tortuous vein over the anterior patellar 
region on the right side.  The clinical impression was 
bilateral varicose veins, postoperative status. 

At the travel board hearing at the RO in May 1999, the 
veteran testified that after service he started working for 
the railroad and his leg condition worsened.  The railroad 
company paid for his medical expenses but he claimed a VA 
physician said he could not do that work anymore because of 
his circulation.  He took tests for VA vocational 
rehabilitation in April 1989 but he could not get it.  He 
returned to Arkansas and eventually lost a job because he 
could not do heavy lifting because of his service-connected 
varicose veins condition.  He also claimed that he has had 
blackouts if he stood on his legs more than 15 or twenty 
minutes.  He stated a private physician in Bloomville had 
indicated the blackouts were due to the varicose veins 
condition.  He then added that she could not say for sure if 
that was what it was or not.  He was advised by the 
undersigned that these records might be helpful to his case 
and was told that the record would be left open for 60 days 
if he would try to get these records and submit them.  The 
veteran stated that he had done as much as he was going to 
do, and that he was not going to try to get these records.

The veteran testified that he last sought treatment from the 
VA outpatient center a year and a half or two years ago.  He 
maintained that he was advised that stronger support hose 
would be sent to him but the hose never arrived.  He stated 
that he was able to stand about 15 minutes and walk about 3 
blocks.  His legs then became swollen and hurt, especially at 
night.  It usually took a while for the swelling to go down.  

At the hearing, the veteran submitted a copy of a VA 
outpatient record from the VA Medical Center in Long Beach, 
California, dated in April 1989, previously of record.  It 
was reported that the veteran had been incapable of 
performing his regular work since April 12, 1989 because of 
leg pain.  The approximate date that  the veteran should have 
been able to resume his regular or customary work was July 
12, 1989, or until vocational rehabilitation training was 
instituted.  He also submitted a report of Dr. Apt, already 
of record.  


II.  Legal analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased disability as a result of his varicose veins and 
therefore he has satisfied the initial burden of presenting a 
well-grounded claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).

In this case the RO provided the veteran VA examinations and 
a personal hearing in accordance with his requests.  At the 
travel board hearing, the veteran did indicate treatment by a 
private physician for blackouts.  However, he refused to 
attempt to obtain these records, and he also indicated that 
the doctor who treated him for these blackouts could not say 
whether they had anything to do with his varicose veins.  
There is no indication of additional medical records that the 
VA failed to obtain.  Therefore, VA has satisfied its duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107.

The veteran's varicose veins disorder is rated under 
Diagnostic Code 7120.  During the pendency of this appeal, 
the VA Schedule for Rating Disabilities, 38 C.F.R. § Part 4, 
was amended including the criteria for evaluating diseases of 
the arteries and veins, effective January 12, 1998.  See 62 
Fed. Reg. 65207 through 65224 (December 11, 1997).  The 
modified rating schedule changed the rating criteria for 
varicose veins under Diagnostic Code 7120.  See 38 C.F.R. § 
4.104, Diagnostic Code 7120 (1998).  When a law or regulation 
changes after a claim has been filed but before the 
administrative appeal process has been concluded, VA must 
apply the regulatory version that is more favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  However, where the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  Rhodan v. West, 12 Vet. App. 55, 57 (1998).  In 
Rhodan, the United States Court of Veteran's Claims (Court) 
stated that because the revised regulations expressly stated 
an effective date and contained no provision for retroactive 
applicability, it was evident that the Secretary intended to 
apply these regulations only as of the effective date.  See 
Allin v. Brown, 6 Vet. App.  207, 211 (1994).  See also 38 
U.S.C.A. § 5110(g) (West 1991) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the Act or administrative issue).

Under Diagnostic Code 7120, varicose veins, the former rating 
criteria provided a rating of 10 percent for moderate 
disability, varicosities of the superficial veins below the 
knees, with symptoms of pain and cramping on exertion, 
unilateral or bilateral.  Moderately severe disability, 
involving superficial veins above and below the knee, with 
varicosities of the long saphenous, ranging in size from one 
to two centimeters in diameter, with symptoms of pain or 
cramping on exertion, without involvement of the deep 
circulation was rated 20 percent when unilateral and 30 
percent when bilateral.  Severe disability, involving 
superficial veins above and below the knee, with involvement 
of the long saphenous, ranging over 2 centimeters in 
diameter, marked distortion and sacculation, with edema and 
episodes of ulceration, no involvement of deep circulation, 
was rated 40 percent when unilateral and 50 percent when 
bilateral.  Pronounced disability, with the findings for the 
severe condition with secondary involvement of the deep 
circulation, as demonstrated by Trendelenburg's and Perthe's 
tests, with ulceration and pigmentation, was rated 50 percent 
when unilateral and 60 percent when bilateral.

Effective January 12, 1998, the regulations used to evaluate 
disability from varicose veins were revised.  Under revised 
Diagnostic Code 7120, varicose veins manifested by 
intermittent edema of an extremity or aching and fatigue in a 
leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or compression hosiery 
is rated 10 percent disabling.  A 20 percent rating is 
assigned for persistent edema, incompletely relieved by 
elevation of an extremity, with or without beginning stasis 
pigmentation or eczema.  A 40 percent rating is assigned for 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  A 60 percent rating is 
assigned for persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration.  A 
100 percent rating is assigned for massive, board-like edema 
with constant pain at rest.  A note following Diagnostic Code 
7120 provides that the foregoing evaluations are for 
involvement of a single extremity.  If more than one 
extremity is involved, each involved extremity is to be 
evaluated separately and the ratings combined using the 
bilateral factor, if applicable.  See 38 C.F.R. §§ 4.25, 
4.26.

In the July 1998 rating decision, the RO applied the revised 
regulation and awarded separate ratings 20 percent for 
varicose veins in each leg, effective January 12, 1998, the 
effective date of the revised regulations..  In addition, a 
bilateral factor of 3.6 was added.  This resulted in a 
combined rating of 40 percent for the service-connected 
varicose veins of both lower extremities.


A.  Evaluation of bilateral varicose veins prior to January 
12, 1998.

Under the criteria in effect prior to January 12, 1998, a 40 
percent rating contemplated severe disability involving 
superficial veins above and below the knee and the 
involvement of the long saphenous, ranging over 2 centimeters 
in diameter, marked distortion and sacculation, with edema 
and episodes of ulceration.  A review of the evidence of 
record prior to January 12, 1998 does not disclose severe 
disability involving either lower extremity.  For example, on 
the August 1995 examination, only minimal dilation of the 
intervening branches of the greater saphenous vein of the 
left lower extremity was noted.  Below the knee, no palpable 
dilation of the greater saphenous was noted.  There was no 
evidence of ulceration or hyperpigmentation or of edema.

With regard to the right lower extremity, there was 
significant dilation of several branches of the greater 
saphenous vein overlying the tibia in the middle and upper 
thirds of the leg.  However there was no evidence of 
ulceration, edema, or hyperpigmentation.  There was only 
minimal dilation of the lesser saphenous on palpation and no 
tortuosity or bulbus dilation was noted.  Furthermore, the 
veteran had excellent pulses palpated in both the dorsal 
pedal and posterior tibial arteries bilaterally.  

Accordingly, the preponderance of the evidence is against 
assigning an evaluation greater than 30 percent under the 
criteria in effect prior to January 12, 1998, as none of the 
criteria for a higher evaluation were met at any time.


B.  Evaluation of bilateral varicose veins from January 12, 
1998.

Under the new criteria, the veteran has a separate 20 percent 
evaluation for each leg, for a combined evaluation of 40 
percent, once the bilateral factor is taken into account.  
The next higher rating would be 40 percent, which 
contemplates persistent edema and stasis pigmentation or 
eczema, with or without ulceration.  On the VA examination in 
June 1998, the veteran stated that his left leg problem gave 
him only minimal discomfort.  On that examination, there was 
no evidence of any edema or hyperpigmentation.  In addition, 
there was no evidence of ulceration.  Although he had visible 
subcutaneous tortuous veins from the knee level to the ankle, 
none of these veins measured over 0.5 centimeters in 
diameter.  He had only one palpable tortuous vein over the 
anterior patellar region on the right side.  

At no time has the evidence indicated that the veteran's 
varicose veins of either leg meet the criteria for a 40 
percent evaluation under the new criteria.  The veteran has 
testified that his legs swell with use during the day, and 
that the swelling goes down after rest.  At no time on 
examination has any swelling, stasis pigmentation, or eczema 
been noted.  Thus, any edema that the veteran may experience 
on use is not persistent.  The preponderance of the evidence 
is accordingly against assigning a higher evaluation than 20 
percent for each leg.
  
C.  Extra-schedular evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1998).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(1998).

While the Board does not have the authority to grant an 
extraschedular evaluation in the first instance, it does have 
the jurisdiction to address the issue if it is related to the 
issue on appeal and has been raised by the appellant or 
implicated by the evidence.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In a precedent opinion of VA's General Counsel, it was held 
that (1) the Board is required to address the issue of 
entitlement to an extraschedular evaluation only where that 
issue is expressly raised by the claimant or in cases in 
which there is evidence of exceptional or unusual 
circumstances; (2) when the issue arises in the context of a 
claim for an increased rating, the Board has jurisdiction to 
consider the issue; (3) the Board is not precluded from 
issuing a final decision on the issue of increased rating and 
remanding the extraschedular rating issue to the RO; and (4) 
where the claim for an extraschedular evaluation has been 
raised, but the record contains no evidence that would render 
the claim plausible, the Board may, subject to the 
considerations expressed in VAOPGCPREC 16-92 and Bernard v. 
Brown, determine that referral for extraschedular evaluation 
is not warranted.  See VAOPGCPREC 6-96.  The Board is bound 
by General Counsel precedent opinions.  See 38 U.S.C.A. § 
7104(c) (West 1991).  

In this case, the issue of entitlement to an extraschedular 
rating was considered and denied by the RO in the 
supplemental statement of the case furnished in July 1998. 
The Board finds no evidence that the veteran's service-
connected disabilities in issue present such an unusual or 
exceptional disability picture as to require referral for 
consideration of an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b) (1998). 

First, the schedular evaluations in this case are not 
inadequate.  Higher schedular ratings are provided under 
Diagnostic Code 7120 under both the old and new criteria, but 
the medical evidence reflects that comparable manifestations 
are not present in this case.  Second, the Board finds no 
evidence of an exceptional disability picture in this case.  
The veteran has not required any periods of hospitalization 
for his service-connected varicose veins.  He has not 
provided any evidence that his varicose veins, which are now 
evaluated as 40 percent disabling together, interfered 
markedly with employment in a way not contemplated by the 
schedular rating, nor that they have caused repeated 
hospitalizations, nor that there were any other exceptional 
disabling characteristics that would not be addressed by the 
schedular rating criteria.  He does not seek regular or 
frequent treatment for his varicose veins, having testified 
in May 1999 that he was last treated a year and a half or two 
years ago.  When he was seen in December 1994 seeking a 
medical statement regarding disability, the examiner noted 
that the veteran had not been seen at that facility since 
1989.  Thus, the Board finds an utter absence of evidence of 
exceptional circumstances that would warrant referral of the 
claim for consideration of an extra-schedular rating for the 
service-connected disability.  The disability is 
appropriately rated under the schedular criteria.


ORDER

Entitlement to a rating in excess of 30 percent for the 
service-connected bilateral varicose veins prior to January 
12, 1998, to include consideration of referral for extra 
schedular evaluation, is denied.   Entitlement to an increase 
in the 20 percent rating assigned for varicose veins of the 
right lower extremity, to include consideration of referral 
for extra schedular evaluation, from January 12, 1998, is 
denied.  Entitlement to an increase in the 20 percent rating 
assigned for varicose veins of the left lower extremity, to 
include consideration of referral for extra schedular 
evaluation, from January 12, 1998, is denied.



		
	J. SHERMAN ROBERTS 
	Member, Board of Veterans' Appeals


 

